IN THE SUPREME COURT OF TEXAS

                                 No. 10-0934

                            IN RE SHEILA KENNEDY

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for temporary relief, filed  November
15, 2010, is granted.  The court of appeals opinion and judgment dated  July
16, 2010, in Cause  No.  14-10-00229-CV,  styled  In  re  Liberty  Insurance
Corporation and Michelle Yaklin, in the  Fourteenth  Court  of  Appeals  are
stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this December 3, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk